Citation Nr: 1042332	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-40 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cancer of the left kidney, 
status post left nephrectomy, to include as secondary to a 
service-connected kidney stone disability, or, as due to exposure 
to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1970 to September 
1973 and from January 1982 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, 
denying the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2010, VA received an appeal to the Board from the 
Veteran in which he indicated that he desired a video conference 
hearing before a Board Member.  Therefore, the Veteran's claim 
must be remanded so that he may be scheduled for his requested 
hearing.  See 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference 
hearing.  Notify him of the date, time, and 
location of the hearing, and put a copy of 
this letter in his claims file.  Once he has 
been afforded the requested hearing, or in 
the event that he withdraws his hearing 
request or fails to appear, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


